

Exhibit 10.6
Terms and Conditions for Restricted Stock Units Granted Under the
IAC/InterActiveCorp 2018 Stock and Annual Incentive Plan Overview

These Terms and Conditions apply to your award of restricted stock units (the
“Award”) granted pursuant to Section 7 of the IAC/InterActiveCorp 2018 Stock and
Annual Incentive Plan (the “Plan”). You were notified of your Award by way of an
award notice (the “Award Notice”).

ALL CAPITALIZED TERMS USED HEREIN, TO THE EXTENT NOT DEFINED, SHALL HAVE THE
MEANINGS SET FORTH IN Plan.

Continuous Service

In order for your Award to vest, you must be continuously employed by IAC or any
of its Subsidiaries or Affiliates during the Restriction Period (as defined
below). Nothing in your Award Notice, these Terms and Conditions or the Plan
shall confer upon you any right to continue in the employ or service of IAC or
any of its Subsidiaries or Affiliates or interfere in any way with their rights
to terminate your employment or service at any time.


Vesting


Subject to these Terms and Conditions and the Plan, the restricted stock units
(“RSUs”) in respect of your Award shall vest and no longer be subject to any
restriction (such period during which such restriction applies is the
“Restriction Period”) as specified in your Award Notice.


Termination of Employment


Except as set forth in your Award Notice, employment agreement (if applicable)
or below, upon any termination of your employment with IAC or any of its
Subsidiaries or Affiliates (excluding, for purposes of the RSUs, Expedia, Inc.
and its subsidiaries) during the Restriction Period for any reason (including,
for the avoidance of doubt, due to your death or Disability) any unvested
portion of your Award shall be forfeited and canceled in its entirety effective
immediately upon such event.

If (i) your employment is terminated for Cause or if you resign in anticipation
of being terminated for Cause or (ii) if following any termination of your
employment for any reason, IAC becomes aware that during the two (2) years prior
to such termination of employment there was an event or circumstance that
constituted fraud (financial or otherwise) or would have been grounds for
termination for Cause that caused or is reasonably likely to cause meaningful
damage (economic, reputational or otherwise) to IAC and/or any of its Affiliates
(the “Underlying Event”) (and which would not have been curable upon notice),
then (a) your Award (whether or not vested) shall be forfeited and canceled in
its entirety and (b) if your Award vested after the Underlying Event, then IAC
shall be entitled to recover from you at any time within two (2) years after
such vesting, and you shall pay over to IAC, any amounts realized as a result of
such vesting. This remedy shall be without prejudice to, or waiver of, any other
remedies IAC and/or its Subsidiaries and/or its Affiliates may have in such
event.


Settlement


Subject to your satisfaction of the tax obligations described immediately below
under “Taxes and Withholding,” as soon as practicable after any RSUs in respect
of your Award have vested and are no longer subject to the Restriction Period,
such RSUs shall be settled. For each RSU settled, IAC shall pay, or cause to be
paid, to you an amount of cash equal to the Fair Market Value of one share of
Common Stock for each RSU vesting. Notwithstanding the foregoing, IAC shall be
entitled to hold the shares or cash issuable to you upon settlement of all RSUs
that have vested until IAC or the agent selected by IAC to administer the Plan
(the “Agent”) has received from you: (i) a duly executed Form W-9 or W-8, as
applicable or (ii) payment for any federal, state, local or foreign taxes of any
kind required by law to be withheld with respect to such RSUs.




Taxes and Withholding


No later than the date as of which an amount in respect of any RSUs first
becomes includible in your gross income for federal, state, local or foreign
income or employment or other tax purposes, IAC or its Subsidiaries and/or
Affiliates shall, unless prohibited by law, have the right to deduct any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount due to you, including deducting such amount
from the delivery of shares or cash issued upon settlement of the RSUs that
gives rise to the withholding requirement. In the event shares are deducted to
cover tax withholdings, the number of shares withheld shall generally have a
Fair Market Value equal to the aggregate amount of IAC’s withholding obligation.
If the event that any such deduction and/or withholding is prohibited by law,
you shall, prior to or contemporaneously with the vesting or your RSUs, pay to
IAC, or make arrangements satisfactory to IAC regarding the payment of, any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount.


Adjustment in the Event of Change in Stock; Change in Control


Adjustment in the Event of Change in Stock. In the event of a stock dividend,
stock split, reverse stock split, separation, spinoff, reorganization,
extraordinary dividend of cash or other property, share combination, or
recapitalization or similar event affecting the capital structure of IAC (each,
a “Share Change”), the Committee or the Board shall, in its sole discretion,
make such substitutions or adjustments as it deems appropriate and equitable to
the number of RSUs underlying your Award and the number and kind of shares of
Common Stock underlying such RSUs. In the event of a merger, consolidation,
acquisition of property or shares, stock rights offering, liquidation,
Disaffiliation, or similar event affecting IAC or any of its Subsidiaries (each,
a “Corporate Transaction”), the Committee or the Board may, in its sole
discretion, make such substitutions or adjustments as it deems appropriate and
equitable to the number of RSUs underlying your Award and the number and kind of
shares of Common Stock underlying such RSUs. The determination of the Committee
regarding any such adjustments will be final and conclusive and need not be the
same for all RSU award recipients.


Change in Control. “Change in Control” is defined as set forth in the Plan. The
vesting of your Award will not be accelerated upon a Change in Control of IAC.
However (and except as otherwise provided in this Award Agreement or the Plan),
in the event of a termination of your employment by IAC or any of its
Subsidiaries or Affiliates without Cause or your resignation during the (2) year
period following a Change in Control of IAC, then upon the occurrence of such
event, 100% of your Award shall vest in one lump sum installment as of the date
of such event. The Disaffiliation of the business or subsidiary of IAC by which
you are employed or for which you are performing services at the time of such
sale or other disposition by IAC shall be considered a Termination of Employment
(not a Change in Control of IAC) and shall be governed by the applicable
provisions of the Plan and the provision set forth under the caption
“Termination of Employment” above; provided, however, that the Committee or the
Board may deem it appropriate to make an equitable adjustment to the number of
RSUs and the number and kind of shares of Common Stock underlying the RSUs
underlying your Award.




Non-Transferability of the RSUs


Until such time as your RSUs are ultimately settled, they shall not be
transferable by you by means of sale, assignment, exchange, encumbrance, pledge,
hedge or otherwise.


No Rights as a Stockholder


Except as otherwise specifically provided in the Plan, unless and until your
RSUs are settled, you shall not be entitled to any rights of a stockholder with
respect to the RSUs (including the right to vote the shares underlying your RSUs
and the right to receive dividends).




Other Restrictions


The RSUs shall be subject to the requirement that, if at any time the Committee
shall determine that (i) the listing, registration or qualification of the
shares of Common Stock subject or related thereto upon any securities exchange
or under any state or federal law, or (ii) the consent or approval of any
government regulatory body, is necessary or desirable as a condition of (or in
connection with) the delivery of shares, then in any such event, the award of
RSUs shall not be effective unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Committee.


Conflicts and Interpretation


In the event of any conflict between these Terms and Conditions and the Plan,
the Plan shall control; provided, that an action or provision that is permissive
under the terms of the Plan, and required under these Terms and Conditions,
shall not be deemed a conflict and these Terms and Conditions shall control. In
the event of any ambiguity in these Terms and Conditions, or any matters as to
which these Terms and Conditions are silent, the Plan shall govern including,
without limitation, the provisions thereof pursuant to which the Committee has
the power, among others, to: (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.
In the event of any conflict between your Award Notice (or any other information
given to you directly or indirectly through the Agent (including information
posted on the stock plan administration database maintained by the Agent)) and
IAC’s books and records, or (ii) ambiguity in the Award Notice (or any other
information given to you directly or indirectly through the Agent (including
information posted on the stock plan administration database maintained by the
Agent)), IAC’s books and records shall control.


Amendment


IAC may modify, amend or waive the terms of your RSUs, prospectively or
retroactively, but no such modification, amendment or waiver shall materially
impair your rights without your consent, except as required by applicable law,
NASDAQ or stock exchange rules, tax rules or accounting rules.


Data Protection


The acceptance of your RSUs constitutes your authorization of the release from
time to time to IAC or any of its Subsidiaries or Affiliates and to the Agent
(together, the “Relevant Companies”) of any and all personal or professional
data that is necessary or desirable for the administration of your RSUs and/or
the Plan (the “Relevant Information”). Without limiting the above, this
authorization permits your employing company to collect, process, register and
transfer to the Relevant Companies all Relevant Information (including any
professional and personal data that may be useful or necessary for the purposes
of the administration of your RSUs and/or the Plan and/or to implement or
structure any further grants of equity awards (if any)). The acceptance of your
RSUs also constitutes your authorization of the transfer of the Relevant
Information to any jurisdiction in which IAC, your employing company or the
Agent considers appropriate. You shall have access to, and the right to change,
the Relevant Information, which will only be used in accordance with applicable
law.


Section 409A of the Code


Your Award is not intended to constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended, and the rules and regulations issued thereunder (“Section
409A”). Notwithstanding the foregoing, to the extent your Award is subject to
Section 409A, to the maximum extent permitted, your Award shall be interpreted
and administered to be in compliance therewith. Accordingly, to the extent
required to avoid accelerated taxation and/or tax penalties under Section 409A:
if (i) any amounts or benefits payable in respect of your Award are payable upon
a termination of employment and (ii) you are a “Specified Employee” (as defined
under Section 409A) as of the date of your termination of employment, then such
amounts or benefits (if any) shall be paid or provided to you in a single lump
sum on the earlier of: (x) the first day of the seventh month following your
termination of employment or (y) your death. In no event shall IAC be required
to pay you any “gross-up” or other payment with respect to any taxes or
penalties imposed under Section 409A with respect to any amounts or benefits
paid to you in respect of your Award.


1

